DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/14/2022.
	Claims 17-36 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group II, claims 17-20 and new claims 21-36, is acknowledged.
	Claims 1-16 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/07/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 17, 19, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata et al. (US 8,269,303)
	Regarding claim 17, Fujikata discloses a method for forming an image sensor, comprising: 
	forming a dielectric layer 17 (see figs. 8-1) along a surface of a substrate 16 (SOI layer), wherein the substrate comprises a first material (Silicon); 
	etching the dielectric layer 17 and the substrate 16 to define a trench within the substrate 16 (fig. 8-1(b)); 
	forming a buffer layer 5 (SiGe buffer layer, fig. 8-2) within the trench such that the dielectric layer 17 contacts the buffer layer 5; 
	forming an active layer 6 (SiGe photo-absorption layer) within the trench, wherein the active layer 6 comprises a second material (SiGe) different from the first material (Si); and 
	forming a capping structure 4 (Si layer, see fig. 8-2(g)) over the active layer 6 such that the capping structure 4 continuously extends along a top surface of the active layer 6,
	wherein the capping structure 4 comprises the first material (Si), and wherein the capping structure 4 overlies uppermost edges of the active layer 6.

  	Regarding claim 19, Fujikata discloses the method of claim 17, wherein the capping structure, the active layer, and the buffer layer are respectively formed by an epitaxial process.  See col. 2, lines 13-22.

	Regarding claim 24, Fujikata disclsoes the method of claim 17, wherein a width of the capping structure 4 is greater than a width of the buffer layer 5 (the width of the capping structure 4 is at least greater than the width of portion of the buffer layer that vertically formed on the vertical sidewall of the trench).  See fig. 8-2(g).

	Regarding claim 25, Fujikata discloses the method of claim 17, wherein the first material comprises silicon (Si) and the second material comprises germanium (SiGe).  See fig. 8-2.

	Regarding claim 26, Fujikata discloses a method for forming an image sensor, comprising: 
	depositing a dielectric layer 17 (fig. 8-1) along a first surface of a substrate 16 (SOI layer); 
	etching the dielectric layer 17 and the substrate 16 (fig. 8-1(b) to define an opening extending into the first surface of the substrate; 
	forming a buffer layer 5 (SiGe buffer layer, fig. 8-2(e)) lining the opening; 
	forming an active layer 6 (SiGe photo-absorption layer) over the buffer layer 5 and filling the opening; 
	performing an etch-back process on the dielectric layer 17, the buffer layer 5, and the TSMCP1199US App. No. 16/887,620 Page 4 active layer 6, wherein after the etch-back process the dielectric layer 17 is laterally offset from the active layer 6 by a lateral distance (fig. 8-2 (f)); and 
	forming a capping structure 4 (Si-layer, fig. 8-2(g)) over the active layer 6, wherein the capping structure 4 continuously extends from the first surface of the substrate to a top surface of the active layer 6.

	Regarding claim 27, Fujikata discloses the method of claim 26, wherein the lateral distance is greater than a thickness of the dielectric layer.  See fig. 8-2.

	Regarding claim 28, Fujikata discloses the method of claim 26, wherein the capping structure 4 directly contacts the dielectric layer.  See figs. 8-2, 8-3.

Allowable Subject Matter

6.	Claims 18, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method (in addition to the other limitations in the claim) further comprising:
	Clams 18, and 21-23:
	performing an etch-back process on the dielectric layer such that the dielectric layer is laterally offset from the buffer layer by a non-zero distance, wherein the dielectric layer is etched more quickly than the active layer during the etch-back process.  

	Claim 20:
	forming a silicide layer within the capping structure such that the silicide layer directly overlies the active layer, wherein the silicide layer comprises a compound of the first material and a conductive material.  

	Claims 29-30:
	wherein during the etch-back process the dielectric layer is etched at a first rate, the buffer layer is etched at a second rate, and the active layer is etched at a third rate, wherein the first rate is greater than the second rate and the third rate.  

	Claim 31:
	performing a planarization process on the active layer to reduce a thickness of the active layer before the etch-back process.  

	Claim 32:
	forming an interconnect structure along the first surface of the substrate; 
	forming an isolation structure extending into a second surface of the substrate, wherein the isolation structure laterally wraps around the active layer, wherein the first TSMCP1199US App. No. 16/887,620 Page 5 surface is opposite the second surface; and 
	forming a light filter on the second surface, wherein the active layer is spaced between sidewalls of the light filter.  

Allowance / Reasons for Allowance

7.	Claims 33-36 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed method for forming an image sensor (in combination set forth in the claim) comprising:
	performing an etch-back process on the dielectric layer and the active layer, wherein the etch-back process expands a distance between the opposing sidewalls of the dielectric layer, wherein the etch-back process reduces a height of the active layer to less than a height of the opening; and 
	forming a capping structure on the active layer, wherein the capping structure contacts the opposing sidewalls of the dielectric layer.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        July 15, 2022